Citation Nr: 0901490	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The veteran had active service from December 1968 to November 
1971 and from March 1975 to June 1975.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran testified at a video hearing before the 
undersigned in October 2008.  A transcript of the hearing is 
associated with the claims file and has been reviewed.


FINDINGS OF FACT

1.  A June 2004 rating decision denied the appellant's claim 
for entitlement to service connection for a bilateral 
shoulder disorder.  The appellant was notified of his 
appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the last 
final denial in June 2004 is new evidence, and when 
considered with the previous evidence of record, it does not 
raise a reasonable possibility of substantiating the 
appellant's claim.


CONCLUSIONS OF LAW

1.  The June 2004 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the June 2004 RO rating decision 
in connection with veteran's request to reopen a claim of 
service connection for a bilateral shoulder disorder is not 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in March 2004 and March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board observes that the March 2004 letter was sent to the 
veteran prior to the June 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2008), 38 C.F.R. § 3.159(b) (2008), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a March 2007 statement of the case 
(SOC) was provided to the veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

With respect to the appellant's request to reopen a 
previously disallowed claim, in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence - 
evidence that is both new and material.  The terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation, however, does not modify the requirements 
discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
The Board notes that the March 2004 letter provided this 
notice to the veteran.

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment and VA treatment records are 
associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  There is no 
evidence of an in-service event, injury, or disease that can 
be associated with the claimed disability, as such, the Board 
finds that the veteran has not satisfied all elements of 
McLendon.  Therefore, VA is not required to provide him with 
a VA examination in conjunction with this claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Board notes that the veteran's current claim is one of 
entitlement to service connection for a bilateral shoulder 
disorder.  This claim is based upon the same factual basis as 
his original claim of entitlement to service connection for a 
bilateral shoulder disorder, which was denied in the June 
2004 RO rating decision.  As such, it is appropriate for the 
Board to consider this claim as a request to reopen the 
previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2008), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

At the time of the prior final denial in this matter, as 
issued in a June 2004 RO rating decision, the evidence under 
consideration consisted of service treatment records, a 
February 1997 VA examination, November 1996 hospital and 
outpatient treatment reports from VAMC Hines, and a 1992 
workman's compensation claim for rotator cuff injury to the 
left shoulder.  The veteran did not appeal this decision, and 
the June 2004 rating decision became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

The veteran's initial claim of entitlement to service 
connection for a bilateral shoulder disorder was denied by an 
RO rating decision dated in May 1997.  This rating decision 
indicates that the basis for the RO's denial was a lack of 
evidence of a bilateral shoulder disorder having been 
incurred in or aggravated by service.  The veteran did not 
timely appeal this decision; therefore, it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  The 
veteran filed a request in January 2004 to reopen this 
previously disallowed claim, and in the June 2004 rating 
decision, the RO denied the veteran's request to reopen his 
claim for a bilateral shoulder disorder because the veteran 
failed to provide any new evidence.  The veteran did not 
timely appeal the RO's decision in June 2004; therefore, it 
became final.  Id.

The veteran filed another request to reopen this claim in 
April 2005.  The RO again denied his request by a rating 
decision dated in June 2005 on the basis of a lack of new and 
material evidence indicating that the current condition was 
incurred in or aggravated by service.  Following the RO's 
denial in June 2005, additional evidence was associated with 
the claims file, including statements by the veteran in 
support of his claim dated November 2005 and January 2006; 
additional treatment records from Hines VA Medical Center 
dating from November 1996 to November 2005; a letter from a 
VA doctor dated December 2005; service personnel records 
dating from December 1968 to November 1971 and March 1975 to 
June 1975; a buddy statement dated May 2007; and photographs 
of the veteran while he was in service received May 2007.

The Board has carefully reviewed the newly submitted 
evidence.  And while such evidence is considered new, it is 
not material.  More specifically, it does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.

In order to warrant service connection for a bilateral 
shoulder disorder the veteran would have to show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  The Board notes that the veteran has been diagnosed 
with a bilateral shoulder disability.  However, the veteran's 
original request for service connection was not denied 
because of a lack of current disability, but rather because 
that disability could not be linked to any in-service 
bilateral shoulder injury.  Therefore any evidence, in order 
to be considered new and material would have to show an in-
service bilateral shoulder injury or some nexus between 
current shoulder disability and service.

The Board acknowledges that new evidence was obtained in 
regards to the veteran's claim for a bilateral shoulder 
disorder.  The veteran contends that he sought medical 
attention regarding his shoulder and after having been told 
that nothing could be done, he transferred to another unit 
that required less heavy lifting.  To that end, he claims 
that he was transferred from the motor pool to a recon unit.  
In relation to this claim the veteran requested that his 
service personnel records be obtained and he submitted a 
buddy statement and photographs to corroborate his 
contentions.  Service personnel records dating from December 
1968 to November 1971 and March 1975 to June 1975 were indeed 
obtained and along with the buddy statement and photographs 
were reviewed.  Upon review, the Board observes that while 
the buddy statement does indeed corroborate the veteran's 
contentions, the service personnel records do not.  However, 
as neither piece of evidence shows any proof of a shoulder 
injury in service, the discrepancies are moot.  The Board 
finds that this evidence is new as it has not been previously 
considered.  However, as will be explained below, the 
evidence, while new, is not material.

In addition, other evidence to be recently added to the C-
file includes a letter from a VA doctor dated December 2005 
and additional Hines VA treatment records dating from 
November 1996 to November 2005.  Unfortunately, both the 
letter and the treatment records are cumulative and redundant 
to already existing evidence and serve only to show a current 
bilateral shoulder disability.  Therefore the Board finds 
that while not previously reviewed, this evidence is neither 
new nor material.  

With respect to the basis for the June 2004 RO denial, the 
Board observes that none of the newly submitted evidence 
demonstrates that the veteran has a bilateral shoulder 
disorder that is related to his military service.  Of record 
at the time of the June 2004 RO denial were service treatment 
records and post-service private and VA treatment records, as 
well as a VA examination in accordance with the original 
claim.  The service treatment records contained no evidence 
regarding a shoulder injury while in service.  The post-
service private and VA treatment records do indicate that the 
veteran suffers from a bilateral shoulder disorder, however, 
none of these records link the veteran's current disability 
with an in-service injury.  Therefore, as stated above, any 
new evidence produced would have to demonstrate that the 
veteran had been treated for a bilateral shoulder disorder 
during service or some nexus between current shoulder 
disability and service in order to be considered material.  
The new evidence produced, including the service personnel 
records, the buddy statement and photographs fail to provide 
any evidence indicating an in-service shoulder injury.  
Therefore, the Board finds that the new evidence provided by 
the veteran does not meet the above stated requirement and 
therefore cannot be considered material. 

In light of the above, the Board finds that the evidence 
obtained in conjunction with the veteran's request to reopen 
his previously disallowed claim, while new, is not material.  
In this regard, none of the evidence associated with the 
record since the June 2004 decision demonstrates that the 
veteran has a bilateral shoulder disorder that is related to 
his military service.  Since none of this newly submitted 
evidence pertains to the reasons for the prior denial nor 
raises the reasonable possibility of substantiating the 
veteran's underlying claim, his request to reopen the 
previously disallowed claim of entitlement to service 
connection for a bilateral shoulder disorder is denied.  38 
C.F.R. § 3.156(a).


ORDER

The veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for a bilateral shoulder 
disorder is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


